        Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 1 of 10




PAMELA S. HOWLAND
Idaho State Bar No. 6177
REBECCA L. STEWART
Idaho State Bar No. 10777
IDAHO EMPLOYMENT LAWYERS, PLLC
1116 S. Vista Ave., #474
Boise, ID 83705
Telephone (208) 484-8921
Facsimile: (208) 534-7445
Email: phowland@idemploymentlawyers.com;
Email: rstewart@idemploymentlawyers.com



Attorneys for Defendant Canyon County, Idaho.

                      IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


 TRACY JOHNSON, individually and as an
 Idaho resident, TONI KREITER,                  Case No. 1:19-cv-00364-REB
 individually and as an Idaho resident, RENE
 WHITNECK, individually and as an Idaho
 resident, and LINDA ELLIS individually
 and as an Idaho resident,                      DEFENDANT CANYON COUNTY’S
                                                AMENDED ANSWER TO PLAINTIFFS’
                Plaintiff,                      COMPLAINT

  vs.

 CANYON COUNTY, IDAHO, by and
 through the members of its Board of County
 Commissioners, LESLIE VAN BEEK,
 TOM DALE, PAM WHITE, each sued in
 their officially capacity; and KIERAN
 DONAHUE, in his official capacity as
 Sheriff of Canyon County; VITALCORE
 HEALTH STRATEGIES LLC, a Kansas
 limited liability company doing business in
 Idaho,

                Defendants.



DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 1
         Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 2 of 10




       Defendant Canyon County (“the County”) hereby files its amended answer to the

Complaint (the “Complaint”) of Ms. Tracy Johnson, Ms. Toni Krieter, Ms. Rene Whitneck and

Ms. Linda Ellis, (collectively “Plaintiffs”) by admitting, denying, and alleging as follows. The

remaining Defendants are improperly named as parties, and, since the Plaintiffs have failed to state

valid claims against them, have filed a motion to dismiss herewith.

                                        FIRST DEFENSE

       1.      Plaintiffs’ claims are barred in whole or in part by their failure to state a claim.

                                      SECOND DEFENSE

       2.      Defendant denies each and every statement and allegation in the Complaint that is

not expressly and specifically admitted herein.

                                  NATURE OF THE ACTION

       1.      Plaintiffs’ Complaint contains an introductory paragraph entitled “Nature of the

Action.” There are various allegations within this paragraph, none of which are numbered.

Paragraph 1, sentence 1 contains no factual allegations that require a response. Defendant admits

the second sentence in the first paragraph insofar as Plaintiffs were formerly employed by Canyon

County. Defendant admits the final sentence of Paragraph 1 insofar as Plaintiffs used to work as

registered nurses. Defendant denies all remaining allegations contained in Paragraph 1 of

Plaintiff’s Complaint.

       2.      As to Paragraph 2, Defendant admits that Plaintiffs are female. Defendant further

admits that there were five licensed practical nurses previously employed by Canyon County at

certain points in time. Defendant admits that for some periods of time, one Licensed Practical

Nurse was male. Defendant denies any all remaining allegations contained in Paragraph 2 of the

introductory paragraph of Plaintiffs’ Complaint.

DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 2
        Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 3 of 10




       3.      Paragraph 3 does not contain any factual allegations to which a response is required.

To the extent a response is required, Defendant denies the remaining allegations contained in

Paragraph 3 of the introductory paragraph of Plaintiff’s Complaint.

                                            PARTIES

       4.      As to Paragraph 1, Defendant lacks sufficient information to form a belief as to the

truth or falsity of Paragraph 1, and therefore denies the same. Defendant admits that insofar as

Plaintiff Tracy Johnson was employed with Canyon County, she was employed from April 26,

2004, until her employment terminated on September 30, 2019.

       5.      As to Paragraph 2, Defendant lacks sufficient information to form a belief as to the

truth or falsity of Paragraph 2, and therefore denies the same. Defendant admits that insofar as

Plaintiff Toni Kreiter was employed by Canyon County, she was employed from November 7,

2016, until her employment terminated on September 30, 2019.

       6.      As to Paragraph 3, Defendant lacks sufficient information to form a belief as to the

truth or falsity of Paragraph 3, and therefore denies the same. Defendant admits that insofar as

Plaintiff Rene Whitneck was employed by Canyon County, she was employed from January 10,

2005, until her employment terminated on September 30, 2019.

       7.      As to Paragraph 4, Defendant lacks sufficient information to form a belief as to the

truth or falsity of Paragraph 4, and therefore denies the same. Defendant admits that insofar as

Plaintiff Linda Ellis was employed by Canyon County, she was employed from April 3, 2000,

until her employment terminated on September 30, 2019.

       8.      Paragraph 5 is comprised of legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the allegations in Paragraph 5.




DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 3
         Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 4 of 10




       9.      Defendant admits Paragraph 6 insofar as Defendant Kieran Donahue is the Sheriff

of Canyon County. The remaining allegations in Paragraph 6 state legal conclusions to which no

response is required. To the extent a response is required, Defendant denies the same.

       10.     Paragraph 7 states legal conclusions to which no response by Defendant is required.

Defendant further notes that it lacks sufficient information to form a belief as to the truth or the

falsity of the allegations in Paragraph 7. To the extent Defendant is required to respond to

Paragraph 7, it denies these allegations.

                                     VENUE AND JURISDICTION

       11.     Paragraphs 8 through 10 state legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the allegations in Paragraphs 8 through 10

of Plaintiffs’ Complaint.

                                  GENERAL ALLEGATIONS

       12.     Defendant denies the allegations in Paragraph 11 insofar as it does not allege what

time period it is referencing, and, thus, is vague and ambiguous.

       13.     Paragraph 12 is vague and ambiguous, as it does not state the time period to which

it relates. Defendant admit Paragraph 12 insofar as each of the Plaintiffs identified are females.

Defendant denies the remainder of Paragraph 12 of Plaintiffs’ Complaint.

       14.     Paragraph 13, like Paragraphs 11 and 12, is vague and ambiguous, as it does not

state the time period to which it pertains and insofar as it refers to an unidentified “fifth LPN.”

Defendant admits Paragraph 13 insofar as Canyon County previously employed a male Licensed

Practical Nurse. Defendant denies all other allegations in Paragraph 13 of Plaintiffs’ Complaint.

       15.     Paragraph 14 is vague and ambiguous as it does not state the time period to which

it relates and does not identify the male colleague at issue. In addition, Paragraph 14 states legal

DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 4
        Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 5 of 10




conclusions to which no response by Defendant is required. To the extent a response is required,

Defendant denies Paragraph 14.

       16.      Paragraph 15 is vague and ambiguous as it lacks a definitive time frame and insofar

as the male colleague at issue is not identified. Paragraph 15 further states legal conclusions to

which no response by Defendant is required. To the extent a response it required, Defendant denies

Paragraph 15.

       17.      Defendant denies the allegation in Paragraph 16.

       18.      Paragraph 17 states legal conclusions to which no response by Defendant is

required. In addition, it is vague and ambiguous as the male colleague is not identified. To the

extent a response is required, Defendant denies the allegations in Paragraph 17.

       19.      Defendant denies Paragraph 18.

       20.      Paragraph 19 states a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies Paragraph 19.

                                            COUNT I:

                             VIOLATION OF EQUAL PAY ACT
                                  29 U.S.C. §206 (d)(1)


       21.      Defendant hereby incorporates by reference all previous answers and responses as

its response to Paragraph 20 of Plaintiffs’ Complaint.

       22.      Paragraph 21 does not state any factual allegation to which a response is required.

To the extent a response is required, Defendant denies the allegations in Paragraph 21.

       23.      Paragraphs 22 through 28 state legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the allegations in Paragraphs 22 through

28.

DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 5
         Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 6 of 10




                                             COUNT II:

                    DISCRIMINATORY WAGE RATES BASED ON SEX
                               Idaho Code § 44-1072


       24.      Defendant hereby incorporates by reference all previous answers and responses as

its response to Paragraphs 29 of Plaintiffs’ Complaint.

       25.      Paragraph 30 does not contain any factual allegations to which a response by

Defendant is required. To the extent a response is required, Defendant denies the allegations in

Paragraph 30.

       26.      Paragraphs 31 through 36 state legal conclusions to which no response by

Defendant is required. To the extent a response is required, Defendant denies these allegations.


                                             COUNT III:

                                      INJUNCTIVE RELIEF

       27.      Defendant hereby incorporates by reference all previous answers and responses as

its response to Paragraph 37 of Plaintiffs’ Complaint.

       28.      Paragraphs 38 and 39 fail to allege any facts that require a response on the part of

the Defendant. To the extent a response is required, Defendant denies the allegations in

Paragraph 38 and 39.

       29.      Paragraph 40 states a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations in Paragraph 40.

       30.      Defendant denies that Plaintiff is entitled to any attorney fees.

       31.      Defendant denies that Plaintiff is entitled to a jury trial.

       32.      Defendant denies that Plaintiff is entitled to any relief, including the relief alleged

in Paragraphs 1 through 4 of Plaintiffs’ Prayer for Relief.
DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 6
         Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 7 of 10




                                  REQUEST FOR ATTORNEY FEES

       As a result of the filing of Plaintiff’s Complaint, Defendant has been required to retain

legal counsel to defend this action and is entitled to recover attorney fees, pursuant to the

provisions contained in Idaho Code § 12-120(1) and Rule 54 of the Federal Rules of Civil

Procedure, and any other applicable rule or statutes.

                                        THIRD DEFENSE

      33.      Each and every action taken by Defendant was taken for legitimate, neutral and

non-discriminatory/non-retaliatory business reasons.

                                       FOURTH DEFENSE

       34.     Plaintiffs’ claims for damages are barred, in whole or in part, by Plaintiffs’ failure

to otherwise mitigate their damages.

                                        FIFTH DEFENSE

       35.     Plaintiffs’ claims are barred by the doctrine of accord and satisfaction in that each

Plaintiff received their entitled compensation, including all benefits, timely.


                                       SIXTHTH DEFENSE

       36.     At all times relevant hereto, Defendant acted reasonably and in good faith toward

Plaintiffs, and did not violate any rights which may be secured to Plaintiffs under any federal, state

or local law, rule, ordinance, regulations, constitution or guidelines.


                                       SEVENTH DEFENSE

       37.     Damages are too speculative to be awarded.

                                       EIGHTH DEFENSE

       38.     The Court lacks jurisdiction over the Defendant.

DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 7
         Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 8 of 10




                                     NINTHTH DEFENSE

        39.    Plaintiffs’ claims are barred, in whole or part, by the doctrines of waiver, estoppel

and/or unclean hands.

                                       TENTH DEFENSE

        40.    Plaintiffs have failed to name the proper party.

                                    ELEVENTH DEFENSE

        41.    Defendant reserves the right to assert additional defenses as discovery progresses.

                                     TWELFTH DEFENSE

        42.    Plaintiffs failed to exhaust administrative remedies.

                                 THIRTEENTH DEFENSE

        43.    To the extent there was a pay disparity, any pay differential was based on “any other

factor other than sex,” i.e., through a payroll mistake or clerical error or was based on any other

recognized exception and/or affirmative defense to the Equal Pay Act.

                                 FOURTEENTH DEFENSE

        44.    An injunction is not appropriate here, where the Defendant no longer employs

Plaintiffs.


                                   FIFTEENTH DEFENSE


        45.    Plaintiffs have failed to comply with statutory requirements, including those set

forth in I.C. § 6-110 as they have failed to post a bond where one is due.


                                   SIXTEENTH DEFENSE


        46.    Plaintiffs’ claims are time barred under the applicable statute of limitations.



DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 8
        Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 9 of 10




                                SEVENTEENTH DEFENSE

       47.    Plaintiffs are not entitled to an injunction as there is an adequate remedy at law.

                                 EIGHTEENTH DEFENSE

       48.    Plaintiffs failed to report discrimination pursuant to Canyon County Policies and

otherwise failed to follow Canyon County policies and procedures.

                                       NINETEENTH DEFENSE

       49. Defendant’s conduct was justified.


                                   PRAYER FOR RELIEF


       WHEREFORE, Defendant seek judgment against Plaintiffs and an order from the Court

as follows:

              A.     Dismissing Plaintiffs’ Complaint with prejudice;

              B.     Awarding Defendant such other and further relief as this Court deems just

and proper.

DATED this 5th Day of November 2019.


                                             IDAHO EMPLOYMENT LAWYERS PLLC



                                             /s/ Pamela S. Howland
                                             PAMELA S. HOWLAND
                                             Attorneys for Defendant Canyon County




DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 9
       Case 1:19-cv-00364-BLW Document 13 Filed 11/05/19 Page 10 of 10




                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on the 5th day of November, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing.

Mr. Eric B. Swartz                                        [ ] U.S. Mail, Postage Prepaid
JONES & SWARTZ                                            [ ] Express Mail
Landmark Legal Group                                      [ ] Hand Delivery
623 W. Hays Street                                        [ ] Fax
Boise, ID 83702                                           [X] CM/ECF filing
Telephone: (208) 489-8989                                 [ ] Electronic Mail:
Facsimile: (208) 489-8988
Email: eric@jonesandswartzlaw.com

Mr. Jim Martin                                            [ ] U.S. Mail, Postage Prepaid
Hawley Troxell                                            [ ] Express Mail
877 Main Street, Ste. 1000                                [ ] Hand Delivery
Boise, ID 83702                                           [ ] Fax
Telephone: (208) 489-8989                                 [X] CM/ECF filing
Facsimile: (208) 489-8988                                 [ ] Electronic Mail:
Email: jmartin@hawleytroxell.com

Mr. Carsten Peterson                                      [ ] U.S. Mail, Postage Prepaid
Hawley Troxell                                            [ ] Express Mail
877 Main Street, Ste. 1000                                [ ] Hand Delivery
Boise, ID 83702                                           [ ] Fax
Telephone: (208) 489-8989                                 [X] CM/ECF filing
Facsimile: (208) 489-8988                                 [ ] Electronic Mail:
Email: cpeterson@hawleytroxell.com
                                                   /s/ Pamela S. Howland
                                                   PAMELA S. HOWLAND




DEFENDANT CANYON COUNTY’S AMENDED ANSWER TO PLAINTIFFS’
COMPLAINT - 10
